Citation Nr: 1244208	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-14 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, type II, with blurred vision, headaches, and body weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 5, 1974, through November 1, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The February 2008 rating decision determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus.  However, the Board is not bound by the RO determination in the instant case, and it will make an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

On his April 2009 substantive appeal, the Veteran requested that he be scheduled for a Board hearing at the Central Office in Washington, DC.  The Veteran's hearing was scheduled for August 2012, and he was sent a notice letter in June 2012.  The appellant did not report for the hearing.  In August 2012, the Veteran's accredited representative requested that the Board proceed with a decision on the merits based on the evidence and argumentation of record.   

In October 2012, the Board erroneously scheduled the Veteran for another Central Office hearing in Washington, DC, for December 2012.  In light of the representative's August 2012 memorandum, this hearing was cancelled.  No subsequent hearing has been requested.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the Houston RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus.

2.  When considered by itself or in connection with the evidence previously assembled, the Veteran has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.


CONCLUSION OF LAW

New and material evidence has not been added to the record since the August 2006 rating decision; thus, the claim of entitlement to service connection for diabetes mellitus is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the appellant is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the appellant's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element (or elements) that was found insufficient to establish service connection in the previous denial.  The appellant must also be notified of what constitutes both 'new' and 'material' evidence to reopen the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that these notice requirements have been satisfied by letters issued in January 2008 and June 2008.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The Veteran was also advised as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.

In addition, the Veteran was advised that his claim of service connection for diabetes mellitus was previously denied because there was no basis in the available evidence of record to establish service connection for diabetes with blurred vision and body aches.  This condition did not happen in service, and it was not aggravated or caused by service.  He was informed of the need to submit new and material evidence to reopen this claim, and he was advised of the type of evidence that would be considered new and material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  Specifically, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records, his identified private records, and Harris County Sheriff's Department medical records.  Furthermore, the Board notes that, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  As will be discussed in greater detail below, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  Therefore, a medical opinion on this claim is not necessary.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2012).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for diabetes was originally denied in an August 2006 rating decision.  This decision was based on a lack of evidence establishing that this disability happened in service or was aggravated or caused by service.  Among the evidence of record at the time of the August 2006 denial were the Veteran's service treatment records and VA medical records. 

Since the prior denial, VA medical records, private medical records, and medical records from the Harris County Sheriff's Department have been added to the record.  

First, the VA medical records confirm that the Veteran's diabetes was first diagnosed in 2005, which is approximately 31 years following his separation from service.  The only potentially relevant piece of evidence from these records is contained in an undated VA medical record that appears to be a portion of a mental health or substance abuse evaluation.  References in this record indicate that the record is from sometime after August 2007.  This record notes that the Veteran "entered the military in 1974.  He was often sick in the military with fatigue and sweating, and 'may have had undiagnosed diabetes.'"  The Board has considered whether this statement is new and material evidence for the purpose of reopening this claim.

The Board acknowledges that this evidence is new and is potentially material to establishing entitlement to service connection for diabetes mellitus.  However, as noted above, for the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus, supra.  

In this case, the context of the statement in question (including the facts that this statement appears in a portion of the examination in which the Veteran is relaying his pertinent legal history, and that the individual who was performing the evaluation put this observation in quotation marks) strongly indicates that this statement was made by the Veteran himself in the course of reporting his pertinent history for evaluation and treatment purposes.  The Veteran, as a layperson, is not competent to provide medical evidence of complex medical questions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this case, the Veteran does not possess the necessary medical education, training, and expertise to diagnose in-service diabetes decades after service based on in-service fatigue and sweating.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board further notes that no such diagnosis was made by any of the competent medical professionals who examined the Veteran in the course of his seeking medical treatment in service or for decades thereafter.  

Second, the private medical records contain treatment records for disabilities other than diabetes mellitus.  These records are, therefore, not material to establishing service connection in this case.

Third, the Harris County Sheriff's Office records merely reflect that the Veteran was treated for diabetes in 2007 and 2008, which is well after his separation from service.  These records are not relevant to establishing the in-service occurrence of diabetes, or a nexus between diabetes and service.  Thus, while this evidence is new, as it was not of record at the time of the August 2006 denial, it is not material to establishing entitlement to service connection for diabetes mellitus.

Likewise, none of these records reflects that the blurry vision, headaches, and body weakness that have been associated with the Veteran's diabetes were present during service or for many years thereafter, and none of these records suggests a direct relationship with service.  

In short, the Board concludes that new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for diabetes mellitus.  Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for diabetes mellitus, type II, with blurred vision, headaches, and body weakness, is not reopened.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


